356 U.S. 273 (1958)
GEORGIA ET AL.
v.
UNITED STATES ET AL.
No. 774.
Supreme Court of United States.
Decided April 14, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Eugene Cook, Attorney General of Georgia, E. Freeman Leverett, Assistant Attorney General, W. H. Swiggart, E. R. Leigh, Joseph L. Lenihan and W. L. Grubbs for appellants.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane, Samuel R. Howell and Isaac K. Hay for the United States and the Interstate Commerce Commission, and Henry L. Walker, Arthur J. Dixon and James A. Bistline for the Southern Railway Co. et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.